

Amendment 3 To Joint Exploration Agreement
 
This Third Amendment (“Third Amendment”) to that certain Letter Agreement (the
“Letter Agreement”) dated September 26, 2006, that certain Amendment No. 1 to
Letter Agreement dated December 12, 2006 (the “First Amendment”), that certain
Joint Exploration Agreement (“JEA”) dated March 30, 2007, and that certain
Amendment 2 to the JEA dated March 20, 2008 (the “Second Amendment”) all by and
between MorMeg, LLC, a Kansas limited liability company, referred to herein as
“MorMeg,” and EnerJex Resources, Inc., a Nevada corporation, referred to herein
as “EnerJex” is effective as of November 6, 2008. The Letter Agreement, First
Amendment, JEA and Second Amendment Collectively referred to as the “Black Oaks
Documents”. MorMeg and EnerJex are jointly referred to herein as “the parties”.
 
Recitals



 
A.
Pursuant to Section D.5. of the JEA and Section D.5 of the Letter Agreement,
EnerJex shall, following the minimum funding described therein and previously
paid, within a reasonable length of time, secure and contribute additional
funding so as not to cause more than thirty (30) days delay of project
activities due to lack of funding to develop Black Oaks (the “Additional Capital
Deadline”); and




 
B.
Pursuant to the Second Amendment, the Additional Capital Deadline was extended
until December 1, 2008;




 
C.
MorMeg and EnerJex desire to amend the Black Oaks Documents to further extend
the Additional Capital Deadline.



Now Therefore, for and in consideration of the foregoing, and of the mutual
covenants, agreements, undertakings, representations and warranties contained
herein, the parties hereto agree as follows:
 
1.
Section D5 of the Letter Agreement and JEA are hereby amended and restated in
their entirety as follows:

 

 
5.
Notwithstanding anything to the contrary herein or elsewhere, EnerJex shall have
until June 1, 2009 (the “Additional Capital Deadline”) to contribute additional
capital towards the development of Black Oak, and within a reasonable length of
time thereafter, secure and contribute additional funding so as not to cause
more than thirty (30) days delay of project activities due to lack of funding to
complete the project. In the event EnerJex is not successful in obtaining
additional funding, or all funding, to complete the Black Oaks development
described in Section 6, MorMeg may cancel and declare the JEA of no force and
effect from the point of cancellation forward. In the event of cancellation of
the JEA by MorMeg, the following procedure and formula will be used to
distribute the ownership and pay the debts of the project.

 
2.
Sections D5A, and D5B of the JEA and Letter Agreement, as amended remain
unchanged.

 

--------------------------------------------------------------------------------


 
3.
In the event of a conflict between this Third Amendment and the Black Oaks
Documents and any amendments thereto, this Third Amendment shall supersede and
prevail to the extent of such conflict.

 
4.
Other than as specifically provided in this Third Amendment, or as reasonable to
conform to the provisions or intent of this Third Amendment, all other
provisions of the Black Oaks Documents shall remain in full force and effect.
This Third Amendment constitutes the sole and entire agreement between the
parties as to the matters contained herein, and supersedes any and all
conversations, letters and other communications which may have been disseminated
by the parties relating to the subject matter hereof, all of which are void and
of no effect.

 
5.
Any capitilized terms not defined herein have the meaning set forth in the JEA.

 
6.
This Third Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument, and the parties
hereto may execute this Third Amendment by signing any such counterpart.

 
7.
The parties hereby agree to take or cause to be taken such action, and to do and
perform all such other acts and things as are necessary, advisable or
appropriate to carry out the intent and terms of this Third Amendment.

 


In Witness Whereof, the parties have executed this Third Amendment as of the
date first above written.
 

        MorMeg:              MorMeg, LLC, a Kansas limited liability company    
 
 
 
 
 
 
    By:   /s/ Mark Haas      

--------------------------------------------------------------------------------

Mark Haas, Managing Member   

 
 

        EnerJex:             EnerJex Resources, Inc., a Nevada corporation      
 
 
 
 

 
    By:   /s/ Steve Cochennet      

--------------------------------------------------------------------------------

Steve Cochennet, Chief Executive Officer  

 

--------------------------------------------------------------------------------


 